Title: James Walker to Thomas Jefferson, 18 October 1811
From: Walker, James
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Hardware 
                     18th Octr 1811.
          
		  
		   
		  
		  I suppose you are getting impatient for me to come on to commence your S. Mill. 
		  as the time appointed for me to come is elapsed, some parts of mr. Cockes mill has given out. so that he cant go on to manufactor to advantage. he is pressing me to fix him before I remove down to work for you. we have a
			 large cogwheel to make and some other small jobs to do before I can come which will take 2 or 3 weeks longer—after which shall come on with double the nomber of hands that I now have the command of, as a job of work
			 in nelson county will be finished where some of my best workmen are—it has not 
                  been convenient to me to come as I promised when I last wrote you. & am in hopes it will make no material difference—I am your obt. servt
          
            Jas Walker.
        